 600DECISIONS, OF NATIONAL LABOR RELATIONS BOARDDurham HosieryMills, Inc.andUnitedTextileWorkers"of America, AFL-CIO. Case 5-CA-7345November 12, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOUpon a charge filed on June 16, 1975, by UnitedTextileWorkers of America, AFL-CIO, hereincalled theUnion, and duly served on DurhamHosiery Mills, Inc:, herein called the Respondent, theGeneral Counsel of the National' Labor RelationsBoard, by the Regional Director for Region 5, issueda complaint on August 6, 1975, alleging thatRespondent, had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing, before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in'substance'that on November 1,1973, following a Board election in Case 5- RC-8454theUnion was duly certified as the exclusivecollective-bargaining r' epresentative of the employeesof Danville Industries, Inc.,, hereafter Danville, in theunit found appropriate.The complaint further alleges that-on April 29,1974, the Board issued a Decision and Order'finding that Danville had violated Section 8(a)(5)and (1) of the Act by refusing to bargain with theUnion, and ordering that it commence to bargaintherewith, and that on January 27, 1975, the UnitedStates Court of Appeals for the Fourth Circuit issuedits decisionper curiamenforcing the Board's Order infull.2The complaint alleges that since January 2, 1974,Respondent has been the successor of Danville andhad knowledge of the Union's certification andDanville's obligation to bargain therewith, but sinceJune 24, 1975, Respondent has refused and continuesto refuse to bargain as successor to Danville althoughthe Union is requesting and has requested it to do so.On August 15, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint, and requesting thatthe complaint be dismissed in its entirety for failureto state a cause of action. Respondent admits,interalia,theUnion's certification as bargaining repre-i210 NLRB307 (1974)2 510 F.2d 968.3The Respondent is not seeking to relitigate the issuesin Case 5-RC-221 NLRB No. 84sentative of all Danville employees in the appropriateunit, that it purchased the assets of Danville at itsDanville,Virginia, location and continued themanufacture of products which had previously beenmanufactured by Danville at this location, and that ithas refused to bargain with the Union upon request.It denies, however, that- it is a successor to Danville.On August 28, 1975,` counsel for the GeneralCounsel filed directly' with the Board a Motion forSummary Judgment, together with exhibits. Hesubmits, in effect, that, by virtue of Respondent'sadmissions ,and the evidence he attaches, as a matterof law, the Respondent has violated Section 8(a)(5)and (1) of the Act. Subsequently, on,September 8,1975, the Board issued an order transferring theproceeding to the Board' and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed, in response to Notice To ShowCause,. a statement in , opposition to the GeneralCounsel'sMotion for Summary Judgment and anamended statement, submitting that, inasmuch as itwas not a party. in the representation case or theprevious 8(a)(5) proceeding involving Danville, andsuccessorshipwas not litigated therein, it is notattempting to relitigate an issue litigated in the priorrepresentation case. Although conceding the accura-cy of the facts alleged in the complaint and, in theGeneral Counsel's motion, it asserts however thatthese facts are insufficient to establish successorshipand that due process requires an evidentiary hearingin which Respondent may, present evidence militat-ing against a finding of successorship herein.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs indicated above, Respondent stipulates that thefacts alleged in the Motion for Summary Judgmentare accurate and do not materially vary from thosealleged in paragraph 6 of the complaint, but assertsthat these facts are insufficient to establish successor-ship and that a hearing is required on this issue.3The facts alleged by the General Counsel, both inhismotion and in paragraph 6 of the complaint, insupport of the conclusion of successorship, are asfollows: Respondent has continued the operations ofDanville at the same location, utilizing the same8454 in which it was not a party and in which the Union admittedly wascertifiedas the exclusive bargaining representative of the Danvilleemployees in the appropriate unit. DURHAM HOSIERY MILLS, INC.equipment and producing the same product for thesame customers, using the same employees toperform the same job functions under the samesupervision.4From these admitted facts, the conclusion clearlyfollows that Respondent is the successor to Dan-ville,5 and, in view of these' facts standing admitted,no hearing is required to satisfy the mandates of dueprocess. It is well settled that a successor employer isobligated to bargain, upon request, with the exclusiverepresentative of the employees of its predecessor,where, as here, it retains all of the employees in theunit and continues the same operation, and that arefusal to do so violates Section 8(a)(5) of the Act .6Accordingly, we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent Durham Hosiery Mills, Inc., is aNorth Carolina corporation with a facility located inDanville, Virginia, which is the only facility involvedherein,where it is engaged in the manufacture ofknittedgoods.During the past 12 months, arepresentativeperiod,Respondent has sold andshipped products in interstate commerce valued inexcess of $50,000 to customers located outside theCommonwealth of Virginia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section'2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDUnited Textile Workers of America,AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitutea unit appropriate for collective-bargain-4In a statementby Respondent which the General Counsel attaches asan exhibit to his motion, Respondent states,inter aka,that there was nohiatus inthe operation upon the transfer of ownership, and that it wasaware oftheUnion's certification as the exclusive representative of the601ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees em-ployed by the Employer at its Danville, Virginia,location, excluding professional employees, officeclerical employees, guards, and supervisors asdefined in the Act.2.The certificationOn May 3, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargain-ing.The Union was certified as the collective-bargaining representative of the employees in saidunit on November 1, 1973, and the Union continuestobe such exclusive representativewithin themeaning of Section 9(a) of the Act.B.Respondent's Successorship to DanvilleIndustries, Inc.Thereafter, on January 2, 1974, Danville Industries,Inc., sold its Danville Knitting Mills Division toRespondent herein. Respondent purchased all assets,including real property, production facilities, andinventory, and continued the operations at the samelocation where it produced the same products for thesame customers as had Danville Industries, Inc. In sodoing, Respondent utilized the same unit employeesunder the same supervisory personnel.C.TheRequest To Bargain and Respondent'sRefusalCommencing on or about June 24, 1975, and at alltimes thereafter,theUnionhas requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 24,1975, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent is thesuccessor to Danville and has,since June 24, 1975,and at all times thereafter,refused to bargaincollectivelywith the Union as the exclusive repre-employees in the appropriate umt. Respondent does not now controvert thisstatement.5N.L.R.B v Burns International Security Services, Inc.,406 U.S. 272, 279(1972);Howard Johnson Company,198 NLRB No. 98 (1972);Ranch-Way,Inc.,203 NLRB 911 (1973).6Howard Johnson Company, supra,fn. 5. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDsentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785(1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964); enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Durham Hosiery Mills, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United TextileWorkers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employeesemployed by the Employer at its Danville, Virginia,location, excluding professional employees, officeclerical employees, guards, and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since-November 1, 1973, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.Since January 2, 1974, Respondent has beenand is the successor to Danville Industries, Inc.6.By refusing on or about June 24, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.7.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) 'of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Durham Hosiery Mills, Inc., Danville, Virginia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditionsof employment with United TextileWorkers of America, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees em-ployed by the Employer at its Danville, Virginia,location, excluding professional employees, officeclerical employees, guards, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit with DURHAM HOSIERY, MILLS, INC.603respect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Danville, Virginia, facility copies ofthe attached notice marked "Appendix." 7 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 5, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 5, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.r In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of-theNational LaborRelations Board."terms and conditions of employment with UnitedTextileWorkers of America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by the Employer 'at its Danville,Virginia, location, excluding professionalemployees, office clerical employees, guards,and supervisors as defined in the Act.-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherDURHAM HOSIERYMILLS, INC.